UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4757


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MOHAMED BABAR SANGARIE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     J. Frederick Motz, Senior District
Judge. (8:09-cr-00020-JFM-1)


Submitted:   April 8, 2011                 Decided:   April 29, 2011


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John T. Riely, I, Bethesda, Maryland; John O. Iweanoge, II, THE
IWEANOGES’ FIRM, PC, Washington, DC, for Appellant.      Rod J.
Rosenstein, United States Attorney, Michael R. Pauze, Jonathan
Su, Assistant United States Attorneys, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Mohamed    Babar   Sangarie         was    sentenced    to     twenty-four

months of imprisonment for twenty counts of aiding and abetting

false income tax returns, in violation of 26 U.S.C. § 7206(2)

(2006).         On   appeal,     he    raises       three      issues:      (1)    whether

sufficient evidence supported his convictions; (2) whether the

district court erred by admitting into evidence Sangarie’s own

tax returns; and (3) whether imposition of Sangarie’s $100,000

fine was reversible error.                  For the reasons that follow, we

affirm.

              First, viewing the evidence as required, Glasser v.

United    States,     315    U.S.     60,    80    (1942),     we    find    the    jury’s

findings of guilt are supported by substantial evidence.                            United

States v. Alerre, 430 F.3d 681, 692-93 (4th Cir. 2005).                              Thus,

this claim fails.

              Second, we find no clear abuse of discretion in the

district court’s decision to allow Sangarie’s own tax returns

into evidence.          United States v. Russell, 971 F.2d 1098, 1104

(4th     Cir.    1992)      (stating    review          standard).          We    find   no

reversible error by the district court under Fed. R. Evid. 403

or otherwise.        United States v. Heyward, 729 F.2d 297, 301 n.2

(4th   Cir.     1984)    (noting      that       Rule    403   probative/prejudicial

balance struck by district court will not be overturned except



                                             2
under the most extraordinary of circumstances).                     Accordingly,

this claim fails.

           Finally, Sangarie’s argument that he cannot afford the

$100,000 fine normally is reviewed for clear error.                    18 U.S.C.

§ 3742(e) (West 2000 & Supp. 2010); United States v. Aramony,

166 F.3d 655, 665 (4th Cir. 1999).               Because this issue is raised

for the first time on appeal, however, we review the issue only

for plain error.        Fed. R. Crim. P. 52(b); United States v.

Castner,   50   F.3d   1267,      1277    (4th    Cir.     1995)   (noting    that,

because Appellants failed to object during sentencing to the

calculation     of   fines   and    restitution,      they    waived   appellate

review absent plain error).              Sangarie has failed to establish

the demanding burden of showing plain error on appeal.                       United

States v. Olano, 507 U.S. 725, 732-35 (1993); United States v.

Grubb, 11 F.3d 426, 440-41 (4th Cir. 1993).                    Thus, this claim

also fails.

           Accordingly,      we     affirm       Sangarie’s    convictions     and

sentence   (which    includes      his   fine).       We    dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                         3